Citation Nr: 0319772	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a shell 
fragment wound to the right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Pittsburgh Regional Office (RO), which 
denied service connection for residuals of a shell fragment 
wound to the right knee.

The Board notes that the matter of an increased rating for 
post-traumatic stress disorder (PTSD) is not before the 
Board.  The RO declined the veteran's application for a 
disability rating in excess of 50 percent for PTSD by May 
1999 rating decision, and the veteran perfected a timely 
appeal.  In September 1999, however, the veteran indicated 
that because entitlement to a total disability rating based 
on individual unemployability had been granted, he wished to 
withdraw all pending claims.  As such again, the matter of an 
increased rating for PTSD is not before the Board.  The Board 
notes, however, that the veteran's claim of service 
connection for residuals of a shell fragment wound to the 
right knee was not filed until July 2001, and was not a 
pending claim in September 1999.  As such it is before the 
Board at this time.

In December 2002, the veteran withdrew his travel Board 
hearing request.  Accordingly, the Board will proceed with 
consideration of the veteran's claim based on the evidence of 
record, as he has requested.  See 38 C.F.R. § 20.704(e) 
(2002).  


REMAND

A review of the record reveals that the veteran has not been 
advised of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  As such, the veteran must be fully 
apprised of his of his rights under the Act.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter detailing the provisions of VCAA 
and the associated implementing 
regulations.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).

2.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  See 
Stegall, supra.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



